Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 1, 2, 8-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5 and 6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7 Jan 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Falkner Werkhaven on 25 Feb 2022.

The application has been amended as follows: 

Cancel Claim 4 and Claim 7

	In Claim 6, line 11, after “micrometers” insert --, a ten-point roughness (Rz) of between 4 micrometers and 25 micrometers, and a mean spacing (Rsm) of between 100 micrometers and 500 micrometers--
	Delete claims 10, 11, 14 and 15 in its entirety, and substitute therefore: 
10. The resin container of claim 1, wherein the ten-point mean roughness (Rz) is between 5 micrometers and 17 micrometers. 
11. The resin container of claim 1, wherein the mean spacing (Rsm) is between 100 micrometers and 450 micrometers. 
14. The resin container of claim 1, wherein the arithmetic mean roughness (Ra) is between 1.1 micrometers and 5.5 micrometers, the ten-point mean roughness (Rz) is between 5 micrometers and 17 micrometers, and the mean spacing (Rsm) is between 100 micrometers and 450 micrometers. 
15. The resin container of claim 3, wherein the arithmetic mean roughness (Ra) is between 1.1 micrometers and 5.5 micrometers, the ten-point mean roughness (Rz) is between 5 micrometers and 17 micrometers, and the mean spacing (Rsm) is between 100 micrometers and 450 micrometers. 


Claims 1-3, 5-6, 8-15 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kriegel et al. (US 2010/0104697) and Hegarty (WO 93/03658) are the closest prior art. Kriegel discloses a resin container main body (110) inside which is formed an accommodating space that is hermetically sealed using a cap (160); and a textured region which is formed on an inner surface of the container main body and is formed from a rough surface (nucleation sites 170). Hegarty is also directed to a resin container main body having a textured region formed on an inner surface of the container body (Page 6, Ln. 1-10). 
While both Kriegel and Hegarty generically recognizes that the textured regions provides nucleation of bubbles, the prior art do not teach that it is known specifically how the changes in the textured regions affects the nucleation of the bubbles and further does not suggest comprising fine irregularities having an arithmetic mean roughness (Ra) of between 0.8 micrometers and 7.0 micrometers, a ten-point mean roughness (Rz) of between 4 micrometers and 25 micrometers, and a mean spacing (Rsm) of between 100 micrometers and 500 micrometers. Since the prior art do not associate the recited parameters to bubble nucleation, one of ordinary skill in the art would not have arrived to a container main body having with fine irregularities having the claimed ranges. Therefore, the prior art do not meet the structures of the claim as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792